—Motion for permission to proceed as poor person and for assignment of counsel denied and appeal dismissed without costs. Memorandum: The notice of appeal limits the scope of the appeal to the purge provision (see, CPLR 5515 [1]; Sommers v Sommers, 203 AD2d 975, 977; Royal v Brooklyn Union Gas Co., 122 AD2d 132, 133), which has expired; thus, appellant is no longer aggrieved by that provision and is not entitled to appeal (see, CPLR 5511; Family Ct Act § 1118). Present—Pine, J. P., Lawton, Callahan, Doerr and Balio, JJ.